DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Austin (21,589).
Austin discloses the invention including:
Claim 1; a first container (A) having a first lower end (the bottom of casing A), a first upper end (the top of casing A), and a first sidewall (lateral section) extending between the first lower end and the first upper end defining a primary chamber (the interior of the casing); a second container (b) connected to the first container, the second container (b) having a second lower end (the bottom of the spout), a second upper end (the top of the spout), and a second sidewall (the outer tubular wall section of the spout) extending between the second lower end and the second upper end defining a secondary chamber (the interior of the spout); and a lid (C) enclosing the first upper end and having a plunger (D) movable relative to the lid, the plunger being movably disposed between the first upper end and the first lower end, wherein the secondary chamber is in fluid 
Claim 5; wherein at least a portion of the first sidewall is connected to at least a portion of the second sidewall (see Fig. 1 where the bottom of the spout is connected to the sidewall of the casing).
Claim 7; wherein the second container has a pouring spout (see the top section) formed on at least a portion of the second upper end.
Claim 10; wherein the lid is removably engageable with the first upper end (see Fig. 1).
Claim 11; a handle (a) positioned opposite the second container.
Claim 12; wherein the first lower end and the second lower end are closed (see Fig. 1 where there is no opening exit that the liquid can escape).
Claim 13; wherein the first upper end the second upper end are open (see Fig. 1).
Claim 14; wherein the first container has a substantially circular cross-sectional shape (see Fig. 2).
Claim 15; wherein the first container has a same cross-sectional shape as the second container (see specification that disclose the second container as tubular).
Claim 16; wherein the first container has a different cross-sectional shape than the second container (see modified figure below, where the cross-

    PNG
    media_image1.png
    575
    926
    media_image1.png
    Greyscale

Claim 17; the first container has at least one indicator line (the top edge of the flanches c).
Claim 18; wherein at least one of the first container and the second container is made from metal.
Claim 19; made of opaque material (inherently disclosed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Austin (21,589) in view of Bickel (692,761).
Austin discloses the invention substantially as claimed except for a removable mesh filter.  However, Bickel teaches the use of a removable mesh filter 10 (see Fig. 2 and 4) for the purpose of making the liquid clearer. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Austin by providing the removable mesh filter as taught by Bickel in order to obtain a device that makes the liquid clearer. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Austin (21,589) in view of McGonagle (2003/0047081 A1).
Wells discloses the invention substantially as claimed except for a plunger with a filter, and wherein the filter is configured to permit flow of liquid therethrough and substantially inhibit a passage of solid material therethrough when the plunger moves from the first upper end toward the first lower end.  However, McGonagle teaches the use of a plunger with a filter (see Fig. 2); and a plunger with a filter, and wherein the filter is configured to permit flow of liquid therethrough and substantially inhibit a passage of solid material therethrough when the plunger moves from the first upper end toward the first lower end (see Fig. 1 and Abstract) for the purpose of inhibiting the passage of solid food there-through. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Austin . 


Allowable Subject Matter
Claim 20 is allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior arts are cited to show related devices:
Tilton teaches first and second containers (see Fig. 1).
Comstock teaches first and second containers (see Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724